     Case: 1:19-cv-01996 Document #: 1 Filed: 03/22/19 Page 1 of 4 PageID #:1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

CHICAGO AREA JOINT WELFARE           )
COMMITTEE FOR THE POINTING,          )
CLEANING AND CAULKING                )
INDUSTRY, LOCAL 52,                  )
                                     )
TUCKPOINTERS LOCAL 52                )
PENSION PLAN,                        )
                                     )
TUCKPOINTERS LOCAL 52                )
DEFINED CONTRIBUTION                 )      CIVIL ACTION
ANNUITY TRUST FUND,                  )
                                     )      NO.
TERRY ROCCO, as Administrative       )
Manager of the CHICAGO AREA          )      JUDGE
JOINT WELFARE COMMITTEE FOR          )
THE POINTING, CLEANING AND           )
CAULKING INDUSTRY, LOCAL 52,         )
TUCKPOINTERS LOCAL 52 PENSION )
PLAN and TUCKPOINTERS LOCAL 52 )
DEFINED CONTRIBUTION ANNUITY )
TRUST FUND,                          )
                                     )
                       Plaintiffs,   )
                                     )
                v.                   )
                                     )
G. & C. CONSTRUCTION & SEALANTS, )
INC., an Illinois corporation, f/k/a )
G. & C. CONSTRUCTION, INC.,          )
                                     )
                       Defendant.    )

                                  COMPLAINT

      Now come the CHICAGO AREA JOINT WELFARE COMMITTEE FOR THE POINTING,

CLEANING AND CAULKING INDUSTRY, LOCAL 52; TUCKPOINTERS LOCAL 52 PENSION

PLAN; TUCKPOINTERS LOCAL 52 DEFINED CONTRIBUTION ANNUITY TRUST FUND,

and TERRY ROCCO, as Administrative Manager of the CHICAGO AREA JOINT WELFARE
       Case: 1:19-cv-01996 Document #: 1 Filed: 03/22/19 Page 2 of 4 PageID #:2



COMMITTEE FOR THE POINTING, CLEANING AND CAULKING INDUSTRY, LOCAL 52,

TUCKPOINTERS LOCAL 52 PENSION PLAN and TUCKPOINTERS LOCAL 52 DEFINED

CONTRIBUTION ANNUITY TRUST FUND, by their attorneys, and for their Complaint against

Defendant, G. & C. CONSTRUCTION & SEALANTS, INC., an Illinois corporation, f/k/a G. & C.

CONSTRUCTION, INC., allege as follows:

       1.      This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. Sections 1132, 1145

(hereinafter referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      Plaintiffs are "employee welfare benefit plans," "plans," and "fiduciaries," within the

meaning of ERISA, and Plaintiff, TERRY ROCCO, is the Administrative Manager of Plaintiff

Funds and a fiduciary with respect thereto. Plaintiff Funds are administered within this District.

       3.      Defendant is an "employer" within the meaning of ERISA, who is obligated to make

fringe benefit contributions to Plaintiffs under the terms of the Agreements and Declarations of Trust

pursuant to which Plaintiffs are maintained and/or pursuant to the terms of a collective bargaining

agreement to which Defendant is a party or is obligated along with the Administrative District

Council 1 of Illinois of the International Union of Bricklayers and Allied Craftworkers, AFL-CIO.

       4.      Defendant has failed and refused to submit all monthly reports and/or contributions

due thereon, submission of which is required by the plan from all participating employers in order

to identify those persons who may be eligible for benefits provided by Plaintiffs.

       5.      Defendant has further breached its obligations to the Plaintiffs by failing to pay all

amounts found due in a payroll compliance audit, which revealed that the Defendant failed to make


                                                  2
       Case: 1:19-cv-01996 Document #: 1 Filed: 03/22/19 Page 3 of 4 PageID #:3



payment of all contributions due during the period of January 1, 2015 through December 31, 2017.

Pursuant to this audit, demand was made for payment of all amounts found to be due, plus interest

and any other applicable charges, but Defendant has failed and refused to make payment as required.

The total amounts found due and charged against Defendant and remaining due after deduction of

any partial payments to date, based upon the aforesaid audit are $30,991.23.

       6.      Defendant has also breached its obligations to the Plaintiffs by failing to pay

liquidated damages and interest in the amount of $87,300.91, due based on Defendant's past failure

to pay contributions in a timely fashion. Defendant has been provided notice of these assessments

indicating the months for which contributions were paid late, the total amount of contributions paid

late, and the amount of the 10 percent liquidated damages as well as any interest which was assessed.

Notwithstanding the foregoing, Defendant has failed to pay liquidated damages and interest as

required by the collective bargaining agreement and Trust Agreements.

       7.      Plaintiffs have requested that Defendant perform its obligations, but Defendant has

refused and failed to so perform.

       8.      Defendant's continuing refusal and failure to perform its obligations to Plaintiffs is

causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

       WHEREFORE, Plaintiffs pray:

       A.      That Defendant be enjoined and ordered to submit all delinquent monthly contribution

reports to Plaintiffs, and to continue submitting such reports while this action is pending.

       B.      That judgment be entered in favor of Plaintiffs and against Defendant for all unpaid

contributions, interest on the unpaid contributions, liquidated damages, auditing costs and Plaintiffs'


                                                  3
          Case: 1:19-cv-01996 Document #: 1 Filed: 03/22/19 Page 4 of 4 PageID #:4



reasonable attorneys' fees and costs of action, as specified herein or as subsequently determined, all

as provided for in the plans and in ERISA.

           C.          That Defendant be permanently enjoined to perform specifically its obligations to

Plaintiffs, and in particular to continue submitting the required reports and contributions due thereon

to Plaintiffs in a timely fashion as required by the plans and by ERISA.

           D.          That Plaintiffs have such further relief as may be deemed just and equitable by the

Court, all at Defendant's cost.



                                                                    /s/ Patrick N. Ryan


Stephen J. Rosenblat
Patrick N. Ryan
Attorneys for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 W. Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: 312/216-2573
Facsimile: 312/236-0241
E-Mail: pryan@baumsigman.com
I:\52J\G & C\#28530\complaint.pnr.df.wpd




                                                        4
